Sullivan, C. J.,
dissenting.
The injunction was granted in an original action brought by Hayden Bros, to prevent the relator from enforcing a judgment.which was claimed to be inequitable and unjust. The district court had jurisdiction of such actions and authority to award the relief demanded. It may be that the petition was deficient in equity, but certainly the jurisdiction of the court and the validity of the order, do not depend upon the legal sufficiency of the pleading. Whether the facts alleged constituted a cause of action, and entitled the plaintiffs to equitable relief, was a judicial question, Avhich the court had authority to consider and. decide; and the right to decide included, of course, the power to make a binding decision, — a decision which, whether right or wrong, would be conclusive on the parties until set aside in a direct proceeding. Trumble v. Williams, 18 Nebr., 144; Taylor v. Coots, 32 Nebr., 30; Head v. Daniels, 38 Kan., 1; Frankfurth v. Anderson, 61 Wis., 107. It is true that the relief sought in the equity case might have been, under the reformed procedure, presented *880as a defense in the law action; but that is not a consideration of controlling importance. A court, in the exercise of its inherent authority to enjoin unconscionable judgments, is not without jurisdiction merely because the facts upon which its action is grounded are stated in a petition instead of in an answer. The proceeding may be irregular, but if the facts presented to the court are sufficient to invoke judicial action, the judgment pronounced, however erroneous, is not void, and, therefore, not subject to collateral attack. Yan Fleet, Collateral Attack, sec. 61; 17 Am. & Eng. Ency Law (2d ed.), 1069. In this case one of two things is true: Either the injunction granted by the district court is void for want of jurisdiction,or it is valid. If it is void, then it was never an effective restraint upon the relator and he would not have been in contempt had he moved the court to proceed under the motion for restitution. In this view of the matter, it can not be said that the court refused, either directly or indirectly, to execute the mandate, and, consequently, should not be coerced by mandamus. But, on the other hand, if the court was acting within its jurisdiction, and made the order in question in the exercise of its equity powers, the order is valid, and can not be annulled in an action or proceeding to which Hayden Bros, are not parties. The majority opinion seems to go upon the theory that the mandate of this court is, under all circumstances, absolute, imperative and inexorable. This, I am convinced, is not the law. Events may, and often do, occur after the trial in the district court that would make the enforcement of the judgment rendered by this court, upon the record, grossly and shockingly unjust. Facts existing before judgment was rendered, but discovered afterwards, may entitle a litigant to a new trial. In such cases courts of equity take jurisdiction and award an injunction pendente lite. If the party suing for a new tidal is really, according to established equitable principles, entitled to have the judgment against him set aside, is his right in any way affected by the fact that a reviewing court affirmed the judgment and directed *881its enforcement? Certainly not. There is in every mandate an implied reservation. It does not assume to deprive courts of equity of the jurisdiction which they had before the judgment of the appellate court was given. It has reference only to the case in hand, and does not undertake to deal with other rights Of action which the defeated suitor may have; such, for instance, as the right to restrain the enforcement of a fraudulent judgment. The district court could not rightfully refuse to execute the judgment of this court, but it could, on equitable grounds, enjoin the relator. I do not say that the court was right in granting the injunction; but I do say that 'it acted within its jurisdiction, and that its order in the premises is not null.